Citation Nr: 0406120	
Decision Date: 03/08/04    Archive Date: 03/19/04

DOCKET NO.  97-06 574A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance 
Benefits under Chapter 35.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had honorable active service from October 1954 to 
September 1958.

This appeal arises from a September 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas that denied entitlement to 
service connection for the cause of death and denied 
entitlement to Dependents' Educational Assistance under 38 
U.S.C. chapter 35.  The appellant, who is the surviving 
spouse, has appealed to the Board of Veterans' Appeals 
(Board) for favorable resolution.

In June 1998, October 2000, and in April 2003, the Board 
remanded the case to the RO for additional development.  

The appellant testified before an RO hearing officer in May 
1997.  


FINDINGS OF FACT

1.  The official certificate of death, shows that that the 
veteran died in April 1996 due to a cerebrovascular accident 
due to or as a consequence of eczema due to or as a 
consequence of chronic hepatitis C.  The certificate notes 
also that type II cryolobulinemia [sic] and deep venous 
thrombosis were other significant conditions contributing to 
death but not resulting in the underlying cause.  No autopsy 
was performed.  

2.  At the time of the veteran's death service connection was 
in effect for chronic atopic eczematoid dermatitis ( 
neurodermatitis) rated as 50 percent disabling.

3.  Leukocytoclastic vasculitis with cryoglobulinemia is of 
service origin.

4.  Leukocytoclastic vasculitis with ocryoglobulinemia was 
involved in the veteran's death.


CONCLUSIONS OF LAW

1.  Leukocytoclastic vasculitis with cryoglobulinemia was 
incurred in active service.  38 U.S.C.A. § 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2003).

2.  A service connected disability caused or contributed 
substantially or materially to cause the veteran's death.  38 
U.S.C.A. § 1310 (West 2002); §§ 3.102, 3.303 (2003).

2.  The requirements for entitlement to Dependents' 
Educational Assistance under 38 U.S.C. Chapter 35 have been 
met.  38 U.S.C.A. § 3501; 38 C.F.R. § 21.3021(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA and implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326) (2003).  

The VCAA requires VA to notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
(i.e., to VA) that is necessary to substantiate the claim.  
VA is to specifically inform the claimant and her 
representative of which portion, if any, of the evidence is 
to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
appellant was informed of the requirements necessary to 
establish he claim in then statement of the case, subsequent 
statements of the case, and an April 2003 letter .  In the 
April  2003 letter she was also informed of what evidence the 
VA would obtain.  

In light of the favorable decision in this case, the Board 
finds that the requirements of the VCAA have been met and a 
decision in this case is not prejudicial to the appellant.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); See also 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004).  

I.  Factual Background

The official certificate of death, shows that the veteran 
expired on April [redacted], 1996, at home.  He was 59 years of age 
at the time of death.  The immediate cause of death was 
cerebrovascular accident due to or as a consequence of eczema 
due to or as a consequence of chronic hepatitis C.  The 
approximate interval between death and each of these causes 
is listed as "unknown".  The certificate notes also that 
type II cryolobulinemia [sic] and deep venous thrombosis were 
other significant conditions contributing to death but not 
resulting in the underlying cause.  No autopsy was performed.  

At the time of the vetran's death service connection was in 
effect for chronic atopic eczematoid dermatitis ( 
neurodermatitis) rated as 50 percent disabling.

The veteran's service medical records document his complaints 
of skin disorders.  In October 1957, a diagnosis of lichen 
simplex chronicus was given.  In May 1958, a dermatologist 
gave a diagnosis of recurrent eczematic dermatitis.  The 
examination showed erythema, scaling,  and excoriation of the 
wrists and feet.  There appeared to be a mild superficial 
infection.  In January 1958 he was evaluated for diabetes 
mellitus.  The examination showed no definitive evidence of 
heart disease.  His blood pressure was 116/68.  Blood 
pressure of the right leg was 160/100.  There was pustular 
eruptions over the arms and a superficial ulcerative lesion 
on the right foot.  The diagnosis was diabetes mellitus, 
mild, controlled by diet.  The separation examination 
clinically evaluated all pertinent systems as normal.

In November 1958, the veteran requested service connection 
for a generalized skin condition of the head, body, hands, 
and feet.  A March 1959 VA dermatology examination report 
reflects complaint of chronic dermatitis of the face and 
neck, upper chest, back, and cubital areas of the forearms, 
wrists, and hands.  The dermatologist noted that there was no 
evidence of fungal infection and gave a diagnosis of chronic 
atopic eczematoid neurodermatitis.  In April 1959, the RO 
established service connection for chronic atopic eczematoid 
neurodermatitis and assigned a 30 percent rating.

In March 1962 the RO decreased the 30 percent in effect for 
eczematoid dermatitis, atopic, (neurodermatitis) to 10 
percent.

The veteran received treatment at a private facility from 
1978 to 1992 for several complaints, including skin problems.  
He was seen from September 1978 for a recurrent infected cyst 
on his thigh.  Vasculitis was diagnosed in 1991.  

From 1993 to 1995 the veteran received treatment at a VA 
facility for multiple medical problems, including skin 
problems, congestive heart failure, chronic obstructive 
pulmonary disease (COPD), interstitial pulmonary fibrosis, 
hepatitis C, type II cryoglobulinemia, leukocytoclastic 
vasculitis, and deep venous thrombosis, for which he took 
multiple medications.  A June 1993 VA dermatology clinic 
report notes that the veteran reported a history of red 
lesions for several years which lasted for several days.  The 
assessment was that it clinically looked liked vasculitis.  

In July 1993, the assessment was leukocytoclastic vasculitis 
most likely caused by rheumatoid arthritis.  In September 
1993 the assessment was leukocytoclastic vasculitis and 
cryoglobulinemia. 

The veteran was hospitalized at a VA facility in January 1994 
for congestive heart failure.  Leukocytoclastic vasculitis 
with polyclonocryoglobulinemia was listed under comorbidities 
and complications.

A VA examination was conducted in April 1994.  The diagnosis 
was multiple ulcers on both legs.  He was hospitalized at a 
VA facility in February 1995 with a primary diagnosis of 
pulmonary embolism.

In April 1995, the RO increased the 10 percent rating in 
effect for chronic atopic eczematoid dermatitis ( 
neurodermatitis) to 50 percent disabling under Diagnostic 
Code 7806 effective from May 1993.  No other service-
connected disability was shown.  

A December 1995 VA report notes that the veteran had 
developed a painful ulcer of the right lower leg due to 
cryoglobulinemia and that he also had glomuleronephritis due 
to cryoglobulinemia and formalin chemicals.  The veteran had 
been receiving interferon and narcotics for his pain.  He was 
hospitalized in February 1995 with a primary diagnosis of 
postherpetic neuralgia.  An April 1996 report notes painful 
leg ulcers due to leukocytoclastic vasculitis.  

The appellant submitted a claim for death benefits in June 
1996, claiming that the veteran's death was due to service.  

In July 1996, the appellant submitted a coroner's 
investigative report.  The report indicates that the 
appellant found the veteran laying on the bed when she got up 
in the morning.  The report essentially contains the 
information given on the death certificate.  

In August 1996, a VA physician reviewed the claims folder and 
opined that there was no etiological relationship between the 
veteran's eczema and the occurrence of a cerebrovascular 
accident or stroke.  The stated rationale was that the record 
contained no documentation that a stroke had actually 
occurred, there was no known etiological relationship between 
eczema and stroke, and that the veteran had cryoglobulinemia, 
which was associated with peripheral nervous system disorders 
but not with arterial vascular occlusions.  

In January 1997, the appellant submitted a December 1992 
statement from a private physician which is to the effect 
that the veteran had a very serious case of poorly controlled 
cutaneous vasculitis with ulcerating lesions all over his 
body, including the hands and legs, despite taking 
colchicine, chloroquine, and antibiotics.  

In a January 1997 statement the appellant recalled that the 
veteran had eczema-like patches on his lower extremities 
during active service, which were slow to heal.  Years later, 
these patches developed into raw craters and a diagnosis of 
cutaneous vasculitis was given.  VA eventually gave diagnoses 
of leukocytoclastic vasculitis and polyclonal 
cryoglobulinemia.  The appellant recalled that a VA 
psychiatrist told her that vasculitis attacks the organs and 
the brain.  

During the appellant's hearing at the RO in May 1997, she 
testified that at the time of the veteran's death, the 
coroner asked how the veteran died and the appellant stated, 
"His heart just finally gave out."  The appellant stated 
that she told the coroner which disorders were being treated 
in the veteran's last year of life and that he had lesions 
over most of his body.  Due to these lesions, the veteran 
could not walk without assistance, became incontinent, and 
could barely stand.  The appellant testified that the veteran 
worked as a medical lab specialist while in the Air Force and 
was certified in bacteriology.  She stated that when she met 
him in 1969, he had rashes on his hips, legs, feet, hand, his 
face, and trunk that would flare and subside.  During that 
time, the veteran was treated with cortisone.  From 1976 to 
1992, the veteran was treated with antibiotics and steroids, 
as the skin would crack open and become infected.  Beginning 
in 1993, the veteran's physical state deteriorated and he was 
treated on a variety of medications, which the appellant 
opined alone could have caused his death.  The appellant 
contended that the skin disorder diagnosed in service was the 
"tip of the iceberg" and was a manifestation of hepatitis 
C.  She stated that the "vasculitic syndromes, both the 
cutaneous vasculitis, the external, and the internal 
cryoglobulinemia" were complications of the hepatitis C 
virus.

In June 1998, the Board remanded the claim for additional 
development.  

In July 1998, the appellant claimed that the veteran's death 
was caused by his service-connected skin problems, including 
the medication taken for those skin problems, the unrelenting 
physical stress of unmanageable pain, and from hepatitis C, 
which she felt that the veteran had contracted during active 
service as a bacteriologist in the Air Force.  

In March 1999, a VA physician reviewed the claims folder and 
reported that the medical reports and the coroner's 
examination did not turn up evidence of a cerebrovascular 
accident.  The physician felt that other causes of death, 
such as cardiac arrhythmia or myocardial infarction were more 
appropriate.  The physician also felt that a staph infection 
in 1995 was probably due to the veteran's enormous exposure 
to medical facilities during active service.  

The physician then noted that a cerebrovascular accident 
could be due to a clotting abnormality of the blood and the 
only clotting abnormality shown was increased viscosity due 
to cryoglobulins.  The physician felt that a fatal pulmonary 
embolism was more likely and that it could also be attributed 
to cryoglobulins.  The physician opined that if death was due 
to a myocardial infarction, increased blood viscosity might 
have played a part.  The physician felt that cryoglobulinemia 
had an influence on any pulmonary embolism.  

The examiner also indicated that dermatitis the veteran had 
might not have been what he had when we saw him.  He stated 
that in other words the appellant stated that the skin 
problems the veteran had in service were the same problems he 
had when the condition was diagnosed as vasculitis.  She 
stated that disorder was misdiagnosed as eczema during 
service.  The physician indicated that when the veteran had 
been evaluated for dermatitis in 1993 it was vasculitis.  

The examiner indicated that prior tests were positive for 
cryoglobulinemia and the presence of vasculitis was almost a 
given certainty given that it is an immune complex type of 
reaction and one would expect the immune complexes to produce 
cryoglobulins as well as vasculitis

In an August 1999 addendum opinion, a VA physician reiterated 
that is was possible that cryoglobulinemia may have 
contributed to the cause of death by stroke.  

In October 2000, the Board remanded the case for a medical 
opinion addressing whether vasculitis and/or hepatitis C 
should be service-connected, and if so, whether medications 
for such had caused or contributed materially to the 
veteran's death.  

In December 2000, a VA physician opined that it was 
impossible to determine whether the in-service eczema was a 
misdiagnosis or whether the veteran had hepatitis C during 
active service.  The physician felt unable to speculate 
further as the veteran's risk factors for hepatitis C during 
active service were unknown.  The physician could not 
"conclude definitely" that vasculitis contributed to the 
veteran's death but did conclude that it was "entirely 
possible".  


Analysis 

Service connection may be granted for a disability due to a 
disease or injury, which was incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 110, 1131; 38 C.F.R. § 3.303.

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. § 3.312 (2003).

Contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1) (2003).

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.  38 C.F.R. § 3.312(c)(2) (2003).

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C.F.R. 
§ 3.312(c)(3) (2003).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  See 38 C.F.R. § 3.312(c)(4) (2003). 

Once the evidence has been assembled, the Board has the duty 
to assess the credibility and weight to be given to the 
evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997) and cases cited therein.  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

 In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
Court stated that a veteran need only demonstrate that there 
is an approximate balance of positive and negative evidence 
in order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.
 
To summarize, lay statements are considered to be competent 
evidence when describing the symptoms of a disease or 
disability or an injury. However, when the determinative 
issue involves a question of medical causation, only 
individuals possessing specialized training and knowledge are 
competent to render an opinion. Espiritu v. Derwinski, 2 
Vet.App. 492 (1992). The evidence does not show that the 
appellant possesses medical expertise and it is not contended 
otherwise.

The death certificate in this case certainly argues for 
service connection.  The coroner noted that the immediate 
cause of death was due to or as a consequence of eczema.  The 
certificate of death was completed by the county coroner who 
is not a physician.  A VA physician indicated that the 
veteran may have died from arrhythmia, a myocardial 
infarction, or a pulmonary embolism.  Additional a VA 
examiner

The first determination to be made is whether the vasculitis 
and the associated cryoglobulinemia are related to the 
veteran's period of active duty.  In this regard, the service 
medical records do show treatment for significant skin 
problems.  In January 1958 there were pustular eruptions over 
the arms and an ulcerative lesion on the right foot.  
Although diabetes was diagnosed, the post service medical 
records show no diagnosis of diabetes.  

Additionally, the appellant has stated that the lesions in 
service were the same type of lesions that were diagnosed as 
vasculitis.  Although she is not competent to render medical 
opinion she is competent to describe the symptoms the veteran 
experienced.  The Board finds her statements both competent 
and credible.  Also, a VA physician indicated that when the 
veteran was evaluated for dermatitis in 1993 vasculitis was 
found.  

The Board finds that the evidence is in equipoise as to 
whether the vasculitis was in fact present during service.  
Thus, the benefit if the doubt is in the appellant's favor.  
38 C.F.R. § 3.102.  The Board also finds that the 
cryoglobulinemia is associated with the vasculitis.  
Accordingly service connection for leukocytoclastic 
vasculitis with cryoglobulinemia is warranted.   

The next question to be answered is whether the 
leukocytoclastic vasculitis and cryoglobulinemia were 
implicated in the veteran's death.  In this regard in March 
1999 the VA examiner stated that a cerebrovascular accident 
could be due to a clotting abnormality of the blood and the 
only clotting abnormality shown was increased viscosity due 
to cryoglobulins and that a fatal pulmonary embolism could 
also be attributed to cryoglobulins.  The physician opined 
that if death was due to a myocardial infarction, increased 
blood viscosity might have played a part.  The physician felt 
that cryoglobulinemia had an influence on any pulmonary 
embolism.  Furthermore, a second VA physician in December 
2000 indicated that that it s "entirely possible" that 
vasculitis contributed to the veteran's death.

After reviewing the record the Board again finds that the 
evidence is in equipoise as to whether the service connected 
leukocytoclastic vasculitis and cryoglobulinemia caused or 
contributed substantially or materially to the veteran's 
death.  Thus, the benefit if the doubt is in the appellant's 
favor.  38 C.F.R. § 3.102. Accordingly service connection for 
cause of the veteran's death is warranted.   


DEA Chapter 35 Educational Benefits

In order for the appellant to be eligible for DEA Chapter 35 
educational benefits, she must be the surviving spouse of a 
veteran who died of a service-connected disability or who, at 
the time of death, had a total and permanent disability 
evaluation for service connected disability.  38 U.S.C.A. 
§ 3501; 38 C.F.R. § 21.3021(a).

In the decision above, service connection was established for 
the cause of death of the veteran.  Thus, the Board finds 
that the appellant's claim for eligibility for Dependents' 
Educational Assistance under 38 U.S.C. Chapter 35 is also 
granted, subject to the laws and regulations governing the 
payment of these benefits. 


ORDER

1.  Entitlement to service connection for the cause of the 
veteran's death is granted.

2.  Entitlement to Dependents' Educational Assistance 
Benefits under Chapter 35 is granted, subject to the laws and 
regulations governing the payment of these benefits.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



